     Case 8-15-74795-ast            Doc 993        Filed 04/15/21     Entered 04/15/21 13:40:02




   UNITED STATES BANKRUPTCY COURT
   EASTERN DISTRICT OF NEW YORK
   ------------------------------------------------------------x
   In re:
   MAURA E. LYNCH,                                                 Chapter 7
                                                                   Case No. 15-74795-AST
                               Debtor.
   ------------------------------------------------------------x
   R. KENNETH BARNARD, SOLELY IN HIS
   CAPACITY AS THE CHAPTER 7 TRUSTEE OF
   THE ESTATE OF MAURA E. LYNCH,
                              Plaintiff,                           Adv. Pro. No. 19-08119-AST

                      -against-
    CITIBANK, N.A., and
    CITIMORTGAGE, INC.,
                               Defendants.
   ------------------------------------------------------------x
           DECISION AND ORDER APRROVING STIPULATION OF
        SETTLEMENT BY AND AMONG THE CHAPTER 7 TRUSTEE AND
          DEFENDANTS CITIBANK, N.A., AND CITIMORTGAGE, INC.

       Pending before the Court is the approval of the settlement between the plaintiffs and the

defendants and the objections filed by the debtor, Maura Lynch, and her father, creditor John

Lynch. The Court overrules the objections and approves the settlement agreement attached to the

motion to compromise because the debtor lacks standing to object, her father’s objection is

without merit, and the settlement is within the range of reasonableness as required under

Bankruptcy Rule 9019.

                                     JURISDICTION AND VENUE

       This Court has jurisdiction over this core proceeding pursuant to 28 U.S.C. §§

157(b)(2)(A) and 1334(b), and the Standing Orders of Reference in effect in the Eastern District

of New York dated August 28, 1986, and as amended on December 5, 2012, but made effective

nunc pro tunc as of June 23, 2011.


                                                        1
         Case 8-15-74795-ast            Doc 993       Filed 04/15/21        Entered 04/15/21 13:40:02




                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

           The history of Debtor’s bankruptcy case and various events herein have been addressed by

this and appellate courts in multiple decisions. See e.g. Lynch v. Vaccaro, 566 B.R. 290 (E.D.N.Y.

2017), aff'd sub nom. Frank v. Lynch, 728 F. App'x 71 (2d Cir. 2018) (affirming that Debtor’s

appeal of the sale order for 43 Harbor Drive, Sag Harbor, New York was moot under Section

363(m)); Lynch v. Barnard, 590 B.R. 30 (E.D.N.Y. 2018), aff'd sub nom. In re Lynch, 795 F. App'x

57 (2d Cir. 2020) (holding that the bankruptcy court did not abuse its discretion in converting

Debtor’s case to chapter 7); Lynch v. Barnard, No. 15-BK-74795 (AST), 2020 WL 1812504

(E.D.N.Y. Apr. 9, 2020) (denying Debtor’s leave to file an interlocutory appeal and denying

Debtor’s appeal for lack of jurisdiction). This Court will now only address the history most relevant

to this decision.

           On November 9, 2015 (“Petition Date”), Debtor filed a voluntary petition (“Petition”)

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), which was later

converted to chapter 7 on June 28, 2017.

           In her original petition, Debtor listed a fee simple ownership in a real property located at

43 Harbor Drive, Sag Harbor, New York 11963 (“Harbor Drive Property”). In Debtor’s Schedule

F, she listed her father, John Lynch, as an unsecured creditor owed $168,000. [dkt item 19]

According to Debtor’s Schedule D, the Harbor Drive Property was encumbered by two mortgages;

a first mortgage was held by New York Mortgage Trust in the scheduled amount of $756,000, and

a second mortgage was held by CitiMortgage, Inc (“CitiMortgage”) in the disputed amount of

$304,000.00. [dkt item 19] 2 The CitiMortgage mortgage arose on or about March 15, 2006, when

Debtor executed a Home Equity Line of Credit Individual Transaction Mortgage in favor of


1
    The factual background and procedural history are taken from the pleadings and exhibits submitted by the parties.
2
    Debtor’s Schedule D lists the second mortgage as disputed but does not list it as contingent or unliquidated.

                                                           2
      Case 8-15-74795-ast             Doc 993        Filed 04/15/21        Entered 04/15/21 13:40:02




Citibank, N.A. (“Citibank”) with a credit limit not to exceed $308,000.00. This mortgage was

recorded in the Office of the Clerk of Suffolk County on May 19, 2006 at Liber M00021302 of

Mortgages at page 10.

         On March 18, 2016, during the pendency of the Chapter 11 case, this court entered an

Order Accepting the Auction of the Debtor’s Real Property at 43 Harbor Drive, Sag Harbor, New

York and Authorizing the Sale Thereof and confirming the results of an auction sale of the Harbor

Drive Property [dkt. item 134] 3 (“Sale Order”). According to the Sale Order, the Harbor Drive

Property would be free and clear of all liens, claims, encumbrances and interests with all liens,

claims, interests, and encumbrances to attach to the proceeds of the sale. The Harbor Drive

Property was sold during the Chapter 11 period.

         On March 31, 2016, the Court entered an Order Regarding Disbursement of Proceeds from

Sale of Debtor’s Real Property at 43 Harbor Drive, Sag Harbor, New York. [dkt. item 173] This

Order addressed the filing of proof of claims for creditors who had filed claims as of entry of the

Order. CitiMortgage did not file a proof of claim.

         On May 20, 2016, the Court entered a Second Order Regarding Disbursement of Proceeds

from Sale of Debtor’s Real Property at 43 Harbor Drive, Sag Harbor, New York. [dkt. item 223]

In the Second Order, the Court specifically ordered that no disbursements were to be made on

account of CitiMortgage except by the further Order of Court. CitiMortage did not file a proof of

claim.

         Subsequently, by Order dated June 28, 2017 (“Conversion Date”), Debtor’s Chapter 11

case was converted to Chapter 7 of the Bankruptcy Code. [dkt. item 457]




3
 Pleadings in the main case will be referenced as dkt item _; pleadings in this adversary will be referenced as adv.
dkt item_.

                                                          3
     Case 8-15-74795-ast         Doc 993      Filed 04/15/21      Entered 04/15/21 13:40:02




       On December 4, 2017, John Lynch filed claim number 22 in the Claim Register, asserting

an unsecured claim in the amount of $168,000. No party to this dispute has challenged his status

as a creditor holding an allowable claim.

       Due to the disputed nature of the Citibank Mortgage, the Chapter 7 Trustee (the “Trustee”)

is now holding approximately $381,000 of the Harbor Drive Property sale proceeds.

       As is further discussed below, on May 17, 2018, the Court entered an order holding, inter

alia, that Debtor had failed to establish that this is a surplus estate (the “May 2018 Order”). [dkt.

item 681]

       On September 19, 2019, the Trustee commenced this adversary proceeding, against

Citibank, N.A. (“Citibank’), and CitiMortgage, Inc. (“CitiMortgage”, collectively, the

“Defendants”). The Trustee asserts claims for relief pursuant to New York Real Property Actions

and Proceeding Law (“RPAPL”) Article 15 to secure a declaratory judgment avoiding, cancelling,

and discharging the note and mortgage of record with respect to the Harbor Drive Property, and

attacking the nature, extent, and validity of the purported lien that affects the Harbor Drive

Property. [adv. dkt item 1]

       On October 18, 2019, Defendants filed an Answer and Counterclaim. [adv. dkt item 5]

Defendants raised affirmative defenses that include: (i) defendant, Citibank, as the holder of the

mortgage, was not listed as a creditor in the petition and as such was not provided with notice of

various Court Orders, notices, and motions; (ii) pursuant to Fed. R. Bankr. Pro 3002 that the failure

to file a proof of claim does not result in the avoidance of a mortgage lien; (iii) the fact of Citibank

being the holder of record of the Citibank Mortgage was or should have been known to Debtor and

the Trustee; and (iv) equity should prevent the avoidance of Citibank’s Mortgage as to do so would

result in an unjust windfall to the estate, which has not been prejudiced by alleged action of



                                                   4
     Case 8-15-74795-ast         Doc 993      Filed 04/15/21      Entered 04/15/21 13:40:02




CitiMortgage. [adv. dkt item 5] Citibank asserts that it is owed at least $304,733.17 in principal

and additional amounts for interest and other charges as allowed under the mortgage. Defendants

correctly assert that none of the orders referred to in connection with the Harbor Property expressly

referred to the Citibank Mortgage as opposed to referring to the CitiMortgage Mortgage, and the

Trustee concurs that notice of the referenced orders and notices were provided to CitiMortgage,

not Citibank.

        Pursuant to Rule 9019(a), the Parties have negotiated and agreed on a settlement to avoid

further litigation, costs, and expenses. Under the settlement, Citibank shall have an allowed claim

against the estate in the amount of $150,000, to be paid from their interest in the Harbor Property

sale proceeds. [dkt item 983; adv. dkt item 7, at ¶¶ 37-42] At no time has the Trustee asserted that

the Citibank Mortgage had not been properly filed of record. The Trustee gave notice of the

proposed settlement as required by the Bankruptcy Code and Rules.

        On May 21, 2020, Debtor, Maura Lynch, filed an objection to the settlement (“Debtor’s

Objection”), arguing that Citibank’s unfiled claim was untimely, that the settlement agreement is

not in the best interest of the estate, and that the settlement agreement is neither fair nor equitable.

[adv. dkt item 9]

        On May 22, 2020, John Lynch filed an objection (“John Lynch’s Objection”) to the

settlement arguing that it is not fair or equitable to pay anything to the Defendants, who did not

file a proof of claim, ahead of his filed claim. [dkt item 985]

        On May 27, 2020, Defendants filed a response to Debtor’s Objection and John Lynch’s

Objection. [dkt item 986; adv. dkt item 11]

        On May 27, 2020, the Trustee filed a response to Debtor’s Objection and John Lynch’s

Objection. [dkt item 989; adv. dkt item 14]



                                                   5
     Case 8-15-74795-ast           Doc 993     Filed 04/15/21      Entered 04/15/21 13:40:02




                                             DISCUSSION

I. Debtor Lacks Prudential Standing

        It is well-established in the Second Circuit that “a Chapter 7 debtor is a ‘party in interest’

and has standing to object to a sale of the assets, or otherwise participate in litigation surrounding

the assets of the estate, only if there could be a surplus after all creditors’ claims are paid.” In re

60 E. 80th St. Equities, Inc., 218 F.3d 109, 115 (2d Cir. 2000); In re Magnesium Corp. of Am.,

583 B.R. 637 (Bankr. S.D.N.Y. 2018). See e.g., In re Roussopoulos, 198 B.R. 33, 44 n.9 (Bankr.

E.D.N.Y. 1996) (“[A]n insolvent Chapter 7 debtor lacks standing to challenge a proposed sale of

estate property because he lacks a pecuniary interest in such property.”). For a Chapter 7 debtor

to establish standing, he or she has the burden of proof in “showing that there is at least a

reasonable possibility of a surplus.” In re Licata, 659 F. App'x 704, 706 (2d Cir. 2016). A debtor

also lacks standing to oppose the approval of settlement agreement if he or she does not have a

pecuniary interest “directly or adversely affected by the bankruptcy court’s order adopting the

settlement.” In re Friedberg, 634 Fed. Appx. 333 (2d Cir. 2016).

        Here, Debtor has no direct secured claim against the Harbor Property or the proceeds of

its sale, and thus has no direct interest in the disposition of the Sale Proceeds; the five creditors

that have a claim against the estate directly attributable to the Harbor Sale Proceeds are:

                 (1)   NYMT- $45,000.00;
                 (2)   CitiMortgage- $312,000.00;
                 (3)   Erric Vannoy - $2,515.00, plus interest from May 2012;
                 (4)   Speonk Lumber Corp -$4967.00, plus interest from July 14, 2014; and
                 (5)   Thomas Compagana P.C. -$50,000, plus interest from April 15, 2014

[dkt item 223]

After the sale of the Harbor Property, the sum of $381,000.00 remained in the Chapter 11

Debtor’s account, which, upon conversion, was turned over to the Trustee. [dkt item 223] Once



                                                   6
     Case 8-15-74795-ast        Doc 993      Filed 04/15/21     Entered 04/15/21 13:40:02




the valid liens against the Harbor Property are paid from the Harbor Sale Proceeds, including the

$150,000 to CitiMortgage on account of the Citibank Mortgage, the estate will retain the net

amount of approximately $231,000 per the Settlement, which would then be generally available

for distribution in accordance with the priorities established under the Bankruptcy Code.

However, there is no prospect of this estate being a surplus estate and, after paying all the

creditors, providing a distribution to Debtor.

       After this case was converted to chapter 7, Debtor sought to obtain funds from the estate

to prosecute a non-bankruptcy action she had filed against her ex-husband in the United States

District Court. [dkt. Item 557] The Court ordered that “Debtor and the trustee shall each file and

serve a list of known and potential claims against the estate including a dollar amount for each

claim, any estate assets available after payment of all claims against the estate which arose

during the both the chapter 11 and chapter 7 phases.” [dkt. item 618] Thereafter, the Trustee and

Debtor each filed and served a list of known and potential claims against the estate. [dkt item

622, 626 and 627]

       On March 26, 2018, the Court held an evidentiary hearing, after which the Court held that

Debtor had failed to establish that this is a surplus estate. On May 17, 2018, this Court entered an

Order denying Debtor’s request for the release of funds. [dkt item 681]

       Because Debtor failed to establish that this is a surplus estate, she lacks a pecuniary

interest that is directly or adversely affected by the Court’s approval of the settlement agreement.

See Licata, 659 F. App'x at 706 (affirming the Bankruptcy Court’s holding that a debtor did not

have standing to oppose a settlement after finding that there was “no reasonable possibility of a

surplus.”). The events in Debtor’s main case which are of public record and reflected on the

CM/ECF public docket after April 2018 serve only to further solidify the lack of any reasonable



                                                  7
     Case 8-15-74795-ast        Doc 993      Filed 04/15/21     Entered 04/15/21 13:40:02




possibility of this being a surplus estate. As such, Debtor lacks standing to oppose the settlement

agreement in this adversary proceeding and her objection is overruled.

II. Creditor John Lynch Has Standing

       By contrast, the creditor John Lynch, holder of proof of claim number 22, has standing to

object to the settlement agreement because he is a “party-in-interest” as defined by Section

1109(b). Section 1109(b) provides that the term party-in-interest includes creditors who “may

raise and may appear and be heard on any issue in a case under this chapter.” 11 U.S.C. § 1109.

The Second Circuit has consistently held that a creditor to the bankruptcy estate is a party-in-

interest because “[o]ne of those purposes is to convert the bankrupt’s estate into cash and

distribute it among creditors, [and] bankruptcy courts were established to provide a forum where

creditors and debtors could settle their disputes and thereby effectuate the objectives of the

statute.” In re Refco Inc., 505 F.3d 109, 116–17 (2d Cir. 2007) (citing In re Comcoach Corp.,

698 F.2d 571, 573 (2d Cir.1983)) (internal citation omitted). Therefore, as a creditor with a filed

claim, John Lynch is a party-in-interest who may object to the settlement agreement.

       Bankruptcy Rule 9019(a) incorporates creditors as parties by requiring notice of the

settlement be given to creditors. The Rule provides that, “[o]n motion by the trustee and after a

hearing on notice to creditors, the United States trustee, the debtor and indenture trustees as

provided in Rule 2002 and to such other entities as the court may designate, the court may

approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). The standing of creditors to

object to settlements under Rule 9019 is granted through the notice element of the rule, as the

courts have noted that “the general notice provisions in Bankruptcy Rule 2002(a)(3) enable

interested entities to monitor the progress of the bankruptcy case and to interpose timely

opposition to the proposed settlement.” In re Thompson, 965 F.2d 1136, 1140 (1st Cir. 1992), as



                                                  8
      Case 8-15-74795-ast              Doc 993        Filed 04/15/21         Entered 04/15/21 13:40:02




amended (May 4, 1992). Therefore, as a creditor who is entitled to receive notice and monitor

the settlement process, John Lynch has standing to file his objection.

III. John Lynch’s Objection Lacks Merit and the Settlement is Within the Range of
Reasonableness under Bankruptcy Rule 9019.

         There is no disputed fact arising from the evidence submitted in support of or in

opposition to the settlement. John Lynch does not attempt to controvert the Trustee’s business

judgment or his evidence submitted in support of the settlement. Thus, there is no reason to

conduct an evidentiary hearing as there is no need for the Court to assess witness credibility and

decide which disputed facts to credit. John Lynch simply argues that the holder of an unfiled

claim should not be paid ahead of his filed claim. However, he misunderstands that Defendants

hold a secured mortgage claim and that they are not required to file a claim to be paid on their

lien claim. See 11 U.S.C. § 506(d)(2).

         From the Court’s review of the unopposed evidence submitted by the Trustee, the

Settlement is well within the range of reasonableness as required under Bankruptcy Rule 9019.

See Fed. R. Bankr. P. 9019(a).

         To approve a compromise or settlement under Bankruptcy Rule 9019, the Court must

determine that the compromise or settlement is fair, equitable, and in the best interests of the

estate. See In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991)

(citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424, 88 S. Ct. 1157, 20 L. Ed. 2d 1 (1968)). The factor analysis applied by courts in

approving settlements under Bankruptcy Rule 9019 from Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F. 3d 452 at 462 (2d Cir. 2007), 4 does


4
 These factors are: “(1) the balance between the litigation’s possibility of success and the settlement’s future
benefits; (2) the likelihood of complex and protracted litigation, ‘with its attendant expense, inconvenience, and
delay,’ including the difficulty in collecting on the judgment; (3) ‘the paramount interests of the creditors,’ including

                                                           9
      Case 8-15-74795-ast              Doc 993        Filed 04/15/21         Entered 04/15/21 13:40:02




not require courts to conduct a trial of the underlying claims. See In re Chemtura Corp., 439 B.R.

561, 594 (Bankr. S.D.N.Y. 2010). Generally, courts should approve settlements unless they “fall

below the lowest point in the range of reasonableness.” Cosoff v. Rodmon (In re W.T. Grant Co.),

699 F.2d 599, 608 (2d Cir. 1983); see also In re Chemtura, 439 B.R. at 594 (quotations omitted);

Bildirici v. Kittay (In re E. 44th Realty, LLC), No. 05 BR 16167, 2008 LEXIS 7337, 2008 WL

217103, at *8 (S.D.N.Y. Jan. 23, 2018).

         Here, the settlement allows the Trustee to retain approximately $231,000.00 for the

benefit of the bankruptcy estate and its creditors from the proceeds of sale of the Harbor Drive

Property. Those proceeds were specifically earmarked for further distribution for paying those

creditors, like the Defendants, who held a pre-petition mortgage lien against the Harbor Drive

Property. Because the settlement substantially reduces the payment of the Citibank Mortgage

lien and leaves $231,000.00 for the bankruptcy estate, it is fair, equitable, and in the best

interests of the estate. Also, the settlement agreement avoids decreasing the bankruptcy estate’s

funds in avoiding the legal fees and expenses associated with the considerable discovery, motion

practice and trial preparation. See adv. dkt item 14. The Trustee argues that, using his reasonable

business judgment, the settlement is the optimal way to “quiet title” of the property encumbered

by the mortgage held by Defendants. [adv. dkt item 14] The settlement agreement therefore

meets the reasonableness standard and John Lynch’s Objection fails to establish otherwise.




each affected class’s relative benefits ‘and the degree to which creditors either do not object to or affirmatively
support the proposed settlement’; (4) whether other parties in interest support the settlement; (5) the ‘competency
and experience of counsel’ supporting, and ‘[t]he experience and knowledge of the bankruptcy court judge’
reviewing, the settlement; (6) ‘the nature and breadth of releases to be obtained by officers and directors’; and (7)
‘the extent to which the settlement is the product of arm's length bargaining.’” In re Iridium Operating LLC, 478
F.3d at 462 (citing In re WorldCom, Inc., 347 B.R. 123, 137 (Bankr.S.D.N.Y.2006)).




                                                          10
      Case 8-15-74795-ast         Doc 993      Filed 04/15/21     Entered 04/15/21 13:40:02




          John Lynch argues that the settlement agreement is not fair, equitable or in the best

interest of the estate because it does not address how his claims will be satisfied. John Lynch also

contends that the settlement is not reasonable because he has not yet received any portion of the

100% lump sum payment promised in Debtor’s chapter 11 plan. [dkt item 985] His arguments

not only fail to raise a serious question as to the reasonableness and fairness of the settlement,

but also incorrectly interpret the standards under Bankruptcy Rule 9019. His argument that not

paying him means the settlement is below the standard of reasonableness erroneously puts his

individual interest above that of the estate and other creditors. As discussed supra, the

bankruptcy estate and its creditors are benefited greatly by retaining $231,000.00 of the sales

proceeds and not enduring the costs of lengthy litigation. Also, because this case was converted

to chapter 7, the contents of the Debtor’s proposed chapter 11 plan is irrelevant. Therefore, John

Lynch’s objections lack merit and the settlement agreement is withing the range of

reasonableness under Bankruptcy Rule 9019.

          Finally, a mortgage claim is always paid from the proceeds of a free and clear sale, which

is exactly what is happening here. A secured claim also has priority over general unsecured

claims, which the John Lynch claim appears, at best, to be. See 11 U.S.C. § 724.

                                           CONCLUSION

          After due deliberation and for sufficient cause shown, it is hereby

          ORDERED, that Debtor’s Objection is hereby overruled for lack of standing; and it is

further

          ORDERED, that John Lynch’s Objection is overruled because his objection lacks merit

and because the settlement is within the range of reasonableness under Bankruptcy Rule 9019;

and it is further



                                                   11
   Case 8-15-74795-ast     Doc 993    Filed 04/15/21    Entered 04/15/21 13:40:02




     ORDERED, that the settlement between the Trustee and Defendants is hereby approved.




                                                      ____________________________
Dated: April 15, 2021                                           Alan S. Trust
       Central Islip, New York                      Chief United States Bankruptcy Judge


                                          12
